DETAILED ACTION
Claims 1-10, 12, 19, 20, and 22 are canceled.  Claims 11, 18, 15, 21, 25 and 28 are currently amended.  A complete action on the merits of pending claims 11, 13-18, 21, and 23-28 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment
	Acknowledgment is made to Applicant’s amendments filed 3/29/21.
Claim Rejections - 35 USC § 102
Claims 11, 13-17, 21, and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. US 20160256184 (Shelton).
Regarding claims 11 and 21, Shelton teaches a surgical hub (par. [0647] control system); a surgical instrument communicatively coupled to the surgical hub, the surgical instrument comprising: a handle assembly (Fig. 2 handle 12); a shaft assembly extending distally from the handle assembly (Fig. 2 shaft assembly 200); and an end effector assembly coupled to a distal end of the shaft assembly (Fig. 2 end effector 300), wherein the end effector assembly comprises: a first jaw (Fig. 1 jaw 302); a second jaw pivotably coupled to the first jaw (Fig. 1 anvil 306); and a first sensor configured to detect a parameter associated with a function of the end effector assembly (par. [0398] load cell 4335); and a control circuit in communication with the 
Regarding claims 13 and 23, Shelton teaches wherein the current status comprises a first message that the at least one function of the surgical instrument is prevented and a second message indicating a reason why the at least one function of the surgical instrument is prevented (par. [0412] and [0417] warning preventing the advancement of the blade because the blade is too dull).
Regarding claims 14 and 24, Shelton teaches wherein the user interface comprises a user-interface element selectable to override the surgical hub to permit the at least one function of the surgical instrument (par. [0417]).
Regarding claims 15 and 25, Shelton teaches wherein the first sensor comprises a force sensor coupled to the end effector assembly, wherein the detected parameter comprises a force applied to at least one of the first jaw or the second jaw of 
Regarding claims 16 and 26, Shelton teaches wherein the function of the end effector assembly associated with the detected parameter comprises a clamping function, and wherein the at least one function of the surgical instrument prevented via the surgical hub comprises one or more than one of a dissect function, a coagulation function, a staple function, or a cut function (par. [0412] and [0417] the clamping of the tissue by the blade is the force and the cutting mechanism is prevented).
Regarding claims 17 and 27, Shelton teaches wherein at least one of the handle assembly or the surgical hub comprises the user interface (pars. [0417] and [0647] control system with display and the ability for the user to override).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Stulen et al US 20150148830 (Stulen).
Regarding claims 18 and 28, Shelton does not explicitly teach wherein the shaft assembly comprises a second sensor configured to: detect a shaft parameter associated with a function of the shaft assembly; and transmit the detected shaft parameter to the surgical hub; and wherein the memory further stores instructions executable by the processor to: prevent the at least one function of the surgical instrument further based on the detected shaft parameter.

It would have been obvious to one of ordinary skill in the art before the invention was effectively filed to modify the device of Shelton to have shaft sensors that prevent a function, as taught by Stulen, so that the device does not operate when there is a strain on the shaft (Stulen par. [0108]).
Response to Arguments
Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive.  Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794